DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG (LG Electronics. Inc.. “SPS m sTTI,” R2-1713245, 3GPP TSG-RAN2 Meeting #100. Reno, USA, dated November 27 - December 1, 2017, 3 pages), as disclosed in the IDS.


As to claim 1, LG teaches a method for a communication device operating in a wireless communication system (LG, Section 2.1, a method for LTE communication in a PCell wireless system), the method comprising: 
receiving an activation command for a first set of Semi-Persistent Scheduling (SPS) resources from a network, wherein a second set of SPS resources which is already activated on the UE (LG, Section 2.1, receiving an activation command for sSPS, where LTE SPS is already activated on the UE); 
activating the first set of SPS resources and deactivating the second set of SPS resources based on the activation command for the first set of SPS resources (LG, Section 2.1 2), activate on SPS only after the other SPS is deactivated); and 
transmitting a SPS confirmation Medium Access Control (MAC) Control Element (CE) which indicates that the UE successfully deactivates the second set of SPS resources and activates the first set of SPS resources, in a response to the activation command for the first set of SPS resources (LG, Section 2.1 2), sending SPS confirmation MAC CE confirming deactivation of one SPS and activation of another SPS).

As to claim 2, LG teaches further comprising: stopping transmitting an uplink data to the network on the second set of SPS resources; and starting transmitting an uplink data to the network on the first set of SPS resources (LG, Section 2.1 2), the activating/deactivating (stopping/starting of use) is for UL (data transmission) on the SPS resources).

As to claim 3, LG teaches further comprising: discarding the second set of SPS resources (LG, Section 2.1 2), the other SPS is deactivated (discarded use of)).

As to claim 5, LG teaches wherein the second set of SPS resources are deactivated even if an SPS deactivation command for deactivating the second set of SPS resources is not received (LG, Section 2.1 2), sending SPS confirmation MAC CE confirming deactivation of one SPS and activation of another SPS).

As to claim 6, LG teaches a communication device for operating in a wireless communication system (LG, Section 2, a UE and base station are part of LTE network with PCell communication), the communication device comprising: a memory; and a processor operably coupled with the memory and configured to: 
receive an activation command for a first set of Semi-Persistent Scheduling (SPS) resources from a network, wherein a second set of SPS resources which is already activated on the UE (LG, Section 2.1, receiving an activation command for sSPS, where LTE SPS is already activated on the UE), activate the first set of SPS resources and deactivating the second set of SPS resources based on the activation command for the first set of SPS resources (LG, Section 2.1 2), activate on SPS only after the other SPS is deactivated), and transmit a SPS confirmation Medium Access Control (MAC) Control Element (CE) which indicates that the UE successfully deactivates the second set of SPS resources and activates the first set of SPS resources, in a response to the activation command for the first set of SPS resources (LG, Section 2.1 2), sending SPS confirmation MAC CE confirming deactivation of one SPS and activation of another SPS).

As to claim 7, LG teaches wherein the processor is further configured to: stop transmitting an uplink data to the network on the second set of SPS resources, and start transmitting an uplink data to the network on the first set of SPS resources (LG, Section 2.1 2), the activating/deactivating (stopping/starting of use) is for UL (data transmission) on the SPS resources).

As to claim 8, LG teaches wherein the processor is further configured to discard the second set of SPS resources (LG, Section 2.1 2), the other SPS is deactivated (discarded use of)).

As to claim 10, LG teaches wherein the second set of SPS resources are deactivated even if an SPS deactivation command for deactivating the second set of SPS resources is not received (LG, Section 2.1 2), sending SPS confirmation MAC CE confirming deactivation of one SPS and activation of another SPS)..

As to claim 11, LG teaches wherein the communication device is capable of communicating with at least one of another communication device, a communication device related to an autonomous driving vehicle, a base station and/or a network (LG, Section 2.1, communicating with an LTE network).

As to claim 12, LG teaches wherein the communication device is capable of communicating with at least one of another communication device, a communication device related to an autonomous driving vehicle, a base station and/or a network (LG, Section 2.1, communicating with an LTE network).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LG as applied to claims above, and further in view of  LG2 (LG Electronics Inc., “Usingmultiple SPS on SCells” R2-1711571,3GPP TSG-RAN WG2 Meeting #99-Bis, Prague, Czech Repiiblic, dated October 09 - October 13, 2017, 2 pages), as disclosed in the IDS.

As to claim 4, LG teaches SPS resource configuration.
LG does not explicitly teach wherein the first set of SPS resources and the second set of SPS resources are configured with different length of Transmission Time Intervals (TTIs) respectively.
However, LG2 teaches the first set of SPS resources and the second set of SPS resources are configured with different length of Transmission Time Intervals (TTIs) respectively. (LG2, Section 2, a UE will have multiple TTI lengths depending on SPS configuration for PCell and SCell).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and LG2 because it is well known that multiple TTI lengths are used to support SPS configurations on multiple cells for a UE (LG2, Section 1&2).

As to claim 9, LG teaches SPS resource configuration.
LG does not explicitly teach wherein the first set of SPS resources and the second set of SPS resources are configured with different length of Transmission Time Intervals (TTIs) respectively.
However, LG2 teaches  the first set of SPS resources and the second set of SPS resources are configured with different length of Transmission Time Intervals (TTIs) respectively (LG2, Section 2, a UE will have multiple TTI lengths depending on SPS configuration for PCell and SCell).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu (Pub No: 2010/0111026). [0025-0035]
Babaei et al (Pub No: 201/0139734). [0195] [0203] 
Kim et al (Pub No: 2019/0090156). [0519] [0523]
Karaki et al (Pub No: 2020/0022174). [0125]





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469